Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1076 Filed 03/10/21 Page 1 of 17




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 MATTHEW N. FULTON, DDS, P.C.,
 individually and on behalf of all others
 similarly situated,
                                             Case No. 16-CV-13777
      Plaintiff,
                                             District Judge Denise Page
 v.                                          Hood

 ENCLARITY, INC., LEXISNEXIS                 Magistrate Judge R. Steven
 RISK SOLUTIONS INC.,                        Whalen
 LEXISNEXIS RISK SOLUTIONS GA
 INC., LEXISNEXIS RISK                       CLASS ACTION
 SOLUTIONS FL INC., and JOHN
 DOES 1-12,

      Defendants.

                PLAINTIFF'S MOTION TO COMPEL
           DEFENDANTS’ PRODUCTION OF INFORMATION
              CONCERNING OTHER SIMILAR FAXES

      Plaintiff Matthew N. Fulton, DDS, P.C. (“Plaintiff”), by counsel and

 pursuant Federal Rule of Civil Procedure 37, hereby moves for an order

 compelling Defendants to comply with Plaintiff’s written discovery in so

 far as those requests seek documents and information relating to faxes

 similar to the faxes attached to Plaintiff’s Amended Class Action

 Complaint as Exhibit A. ECF 1-1.
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1077 Filed 03/10/21 Page 2 of 17




      Plaintiff has incorporated its supporting memorandum of law.

      Pursuant to Local Rule 7.1, Plaintiff engaged in a teleconference

 and subsequent email exchanges with counsel for Defendants in which

 Plaintiff explained the nature of the request and its legal basis but did

 not obtain concurrence in the relief sought.




                                      2
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1078 Filed 03/10/21 Page 3 of 17




        INCORPORATED BRIEF IN SUPPORT OF PLAINTIFF'S
       MOTION TO COMPEL DEFENDANTS’ PRODUCTION OF
       INFORMATION CONCERNING OTHER SIMILAR FAXES

      Plaintiff Matthew N. Fulton, DDS, P.C. (“Plaintiff”), by counsel,

 submits this memorandum of law in support of its motion to compel.

                               I. Introduction

      Defendants     regularly   sent       broadcasts   of   faxes   soliciting

 participation in surveys. Plaintiff received at least one of those survey

 solicitation faxes, and asserts claims under the Telephone Consumer

 Protection Act, 42 U.S.C. § 227 et seq. (“TCPA”), also seeking certification

 of a class of all persons who received similar faxes. A copy of the fax

 Plaintiff received in September 2016 is attached as Exhibit A.

      Plaintiff is entitled to discovery concerning not only the fax it knows

 it received, but all similar faxes sent by Defendants. It is undisputed that

 Defendants have sent the same fax on many occasions to many other

 recipients. For example, in another case, Dr. Florence Mussat and George

 Garrett DDS are asserting TCPA claims against Defendants based on

 similar faxes sent in February, May and December 2015. Mussat v.

 Enclarity, Inc., 16-cv-7643 (N. D. Ill.) (“Mussat”). See Exhibits B and C.

 Defendants have admitted that this case and Mussat “involves the same

                                        3
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1079 Filed 03/10/21 Page 4 of 17




 TCPA claim and the same fax at issue.” Mussat, ECF 40, PageID #211,

 attached as Exhibit D.

      Defendants, however, have refused to produce information relating

 to broadcasts of other than the one in which Plaintiff was included.

 Plaintiff thus seeks an order overruling Defendants’ objections and

 compelling them to produce documents and interrogatory responses

 concerning broadcasts of faxes similar to the ones sent to Plaintiff.

                              II. Background

      On October 24, 2016, Plaintiff brought this action on behalf of itself

 and all others similarly situated, seeking to certify the following class

 specifically tailored to include persons who received faxes similar to those

 Plaintiff received:

      Each person sent one or more telephone facsimile messages
      from “LexisNexis” or “Enclarity,” requesting that they “verify”
      or “update” their contact information, but not stating on its
      first page that the fax recipient may request that the sender
      not send any future fax and that its failure to comply with
      such a request within 30 days would be unlawful.

 ECF 1, ¶ 44. Plaintiff also specifically stated that it anticipated

 “modifying the proposed class definition … after discovery about the

 scope of Defendants’ fax advertising practices.” Id.


                                      4
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1080 Filed 03/10/21 Page 5 of 17




    A. Motion to dismiss and appeal.

      On December 16, 2016, Defendants moved to dismiss Plaintiff’s

 class action complaint, arguing that the fax did not qualify as an

 advertisement under the TCPA. ECF 18. The District Court agreed and

 granted Defendants’ motion to dismiss. ECF 25.

      On appeal, the Sixth Circuit reversed and remanded, finding that

 Plaintiff “plausibly alleged that the fax was an unsolicited advertisement

 insofar as it alleged that the fax served as a pretext to send [Plaintiff]

 additional marketing materials.” Matthew N. Fulton, D.D.S., P.C. v.

 Enclarity, Inc., 907 F.3d 948, 949 (6th Cir. 2018), reh’g denied

 by Matthew N. Fulton, D.D.S., P.C. v. Enclarity, Inc., 2018 U.S. App.

 LEXIS 36638 (6th Cir. Mich., Dec. 27, 2018). Defendants then filed a

 petition for a writ of certiori. Enclarity Inc. v. Fulton, 140 S. Ct. 104

 (2019). The Supreme Court issued a grant, vacate, and remand order,

 instructing the Sixth Circuit to reconsider its holding in light of the

 recent opinion in PDR Network, LLC v. Carlton & Harris Chiropractic,

 Inc., 139 S. Ct. 2051 (2019). The Sixth Circuit found that PDR had no

 impact on its ruling, reaffirming its holding that Plaintiff “stated a



                                       5
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1081 Filed 03/10/21 Page 6 of 17




 plausible TCPA claim under the fax-as-pretext theory.” Matthew N.

 Fulton, D.D.S., P.C. v. Enclarity, Inc., 962 F.3d 882, 891 (6th Cir. 2020).

       On remand, the Court entered a renewed scheduling order, setting

 May 7, 2021, as the new deadline to complete fact discovery. 1 ECF 43.

     B. Evidence that Defendant sent similar faxes.

        It is undisputed that Defendants have sent the same fax on many

 occasions to many other recipients in broadcasts separate from the

 September 2016 broadcast in which Plaintiff was included. A side by side

 comparison of the fax sent to Plaintiff with the faxes sent to the Mussat

 plaintiffs shows that they are virtually identical. Compare Exs. A, B and

 C. The faxes contain an identical LexisNexis logo, an identical subject

 line, an identical text paragraph, identical “Yes” and “No” verification

 boxes and confirmation. The only difference between the faxes is that a

 merge program inserts the recipient’s contact information and ID

 number into the fax.

       Indeed, Defendants have admitted that this case and Mussat

 “involves the same TCPA claim and the same fax at issue.” Ex. D.



 1    Currently pending is Plaintiff’s unopposed motion to extend the fact
 discovery deadline by 30 days, to and including June 7, 2021. ECF 65.
                                      6
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1082 Filed 03/10/21 Page 7 of 17




     C. Discovery dispute regarding similar faxes.

       Throughout its discovery requests, Plaintiff asked Defendants to

 produce documents and information concerning faxes similar to the ones

 sent to Plaintiff. To that end, Plaintiff defined the term “Fax Verification

 Request” to track the proposed class definition, meaning “any facsimile

 transmitted by or for any of Defendants that is similar or identical to the

 fax Plaintiff received on September 7, 2016. See, e.g., Ex. A. Defendants

 cannot seriously complain that they do not know what a Fax Verification

 Request is, because “Fax Verification Request” is Defendants’ own

 terminology. All of the faxes Defendants sent to Plaintiff, Mussat or

 Garrett use the term “Fax Verification Request” in the body text of the

 fax: “The purpose of this Fax Verification Request is ….” See Exs. A-C.

       Plaintiff’s   discovery   requests   specifically   seek   information

 concerning all Fax Verification Requests developed or transmitted since

 May 20, 2016. 2 Ex. E at nos. 3-9; Ex. F at nos. 12-22. For example:

       For each Fax Verification Request transmitted or broadcast
       by facsimile at any time since May 20, 2016, identify each
       person with knowledge about its development, creation, or


 2     Plaintiff’s first set of interrogatories directed to Defendants is
 attached hereto as Exhibit E; Plaintiff’s first set of document requests
 directed to Defendants is attached hereto as Exhibit F.
                                      7
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1083 Filed 03/10/21 Page 8 of 17




      transmission, and state the general subject matter of each
      such person’s knowledge and involvement.

 Ex. E at no. 4; and

      All documents relating to the creation or development of any
      Fax Verification Request.

 Ex. F at no. 12.

      On February 11, 2021, Defendants served written objections and

 responses to Plaintiff’s first set of interrogatories and document

 requests. 3 In their responses, Defendants objected to the definition of

 “Fax Verification Request” as follows:

      Defendants object to the definition of “Fax Verification
      Request” on the grounds that it is overbroad, unduly
      burdensome, and not proportional to the needs of this case,
      including to the extent it seeks “any facsimile transmitted by
      or for any of Defendants” “that is similar or identical to the
      fax Plaintiff received on September 7, 2016,” and to the extent
      that it exceeds the scope of the proposed class as alleged in
      the Complaint. Defendants further object to the definition of
      “Fax Verification Request” on the grounds that it is vague and
      ambiguous, including as to the meaning of “similar … to the
      fax Plaintiff received on September 7, 2016.”

 Ex. F, p. 5. See also Ex. E at p. 5 (same).



 3     Defendants’ objections and answers to Plaintiff’s first set of
 interrogatories is attached hereto as Exhibit G; Defendants’ objections
 and Responses to Plaintiff’s first set of document requests is attached
 hereto as Exhibit H.
                                      8
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1084 Filed 03/10/21 Page 9 of 17




       Throughout their responses to Plaintiff’s document requests,

 Defendants state that their production will be limited to:

       relevant, nonprivileged, responsive documents for the faxes
       transmitted with Exhibit A that are within Enclarity’s
       possession, custody, or control, to the extent such documents
       are located after a reasonable search, after an appropriate
       Protective Order is entered by the Court.

 See, e.g., Ex. H at no. 13.

       In their interrogatory responses, Defendants similarly represent

 that they intend to “provide responsive information for the faxes

 transmitted with Exhibit A, through the production of documents.[sic]

 pursuant to Fed. R. Civ. P. 33(d), to the extent such documents are

 located after a reasonable search, after an appropriate Protective Order

 is entered by the Court.” See, e.g., Ex. G at nos. 3, 6-7, 9.

       On February 19, 2021, Plaintiff’s counsel sent defense counsel a

 letter, Exhibit I, outlining various issues including Plaintiff’s entitlement

 “to discovery regarding faxes similar to the ones specifically transmitted

 to Plaintiff to clarify the scope of the class definition,” and requesting that

 Defendants supplement their responses by February 26, 2021 to address

 all such Fax Verification Requests, even if they were not specifically

 transmitted to Plaintiff.” Ex. I, p. 4.

                                       9
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1085 Filed 03/10/21 Page 10 of 17




       On February 25, 2021, the parties met and conferred regarding the

 issues raised in Plaintiff’s letter, but were not able to resolve the dispute.

 Exhibit J (email).

                                III. Argument

       The Federal Rules of Civil Procedure provide that “parties may

 obtain discovery regarding any nonprivileged matter that is relevant to

 any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). And in class

 actions, “a would-be class representative with a live claim of her own

 must be accorded a fair opportunity to show that certification is

 warranted.” Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 165 (2016).

       Here, Plaintiff has requested discovery concerning the nature and

 scope of the class that Plaintiff will ultimately seek to certify, which

 presently includes:

       Each person sent one or more telephone facsimile messages
       from “LexisNexis” or “Enclarity,” requesting that they “verify”
       or “update” their contact information, but not stating on its
       first page that the fax recipient may request that the sender
       not send any future fax and that its failure to comply with
       such a request within 30 days would be unlawful.

 ECF 1, ¶ 44. The needed discovery includes, at a minimum, the fax

 templates, target lists, records relating to transmission, source data used


                                      10
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1086 Filed 03/10/21 Page 11 of 17




 to compile target lists, and information relating to same. Ex. E at nos. 4-

 9; Ex. F at nos. 2, 12-20.

       Through the meet and confer process Defendants have made clear

 that they do not intend to produce information or documents concerning

 any Fax Verification Requests other that those sent in the same

 broadcast as the one Plaintiff received. Defendants have refused to

 produce information concerning Fax Verification Requests other than the

 broadcast to Plaintiff.

       In TCPA class actions, discovery is permitted to clarify the class

 definition, including to “reveal whether faxes received by other members

 of the putative class do or do not share essential characteristics with

 those received by Plaintiff.” Progressive Health & Rehab Corp. v. Quinn

 Med., Inc., 323 F.R.D. 242, 247-49 (S.D. Ohio 2017) (“This is no fishing

 expedition—it is a surgical strike”). Courts across the country agree that

 requests like Plaintiff’s—for documents and information related to other

 Fax Verification Requests—pass the “threshold relevance test” where

 there are facts or evidence sufficient to show that other such similar faxes

 were, indeed, sent during the class period. Steven A. Conner, DPM, P.C.

 v. Optum 360, LLC, No. 17-cv-1642, 2017 U.S. Dist. LEXIS 203883, at

                                      11
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1087 Filed 03/10/21 Page 12 of 17




 *3-5 (E.D. Pa., Dec. 12, 2017). 4 Compare West Loop Chiropractic & Sports

 Injury Ctr., Ltd. v. N. Am. Bancard, LLC, No. 16-cv-5856, 2017 U.S. Dist.

 LEXIS 13366, at *4-5 (N.D. Ill., Jan. 30, 2017) (compelling discovery

 regarding faxes similar but not directed to the plaintiff where tangible

 evidence showed other similar faxes were sent) with Fauley v. C.

 Specialties, Inc., No. 15-cv-5581, 2015 U.S. Dist. LEXIS 147113, at *

 (N.D. Ill., Oct. 28, 2015) (denying discovery relating to faxes concerning

 any subject matter because a single improper fax message, by itself, is

 not a “sufficient basis for a reasonable belief that Defendant has sent

 other improper faxes (presumably to individuals other than Plaintiff)




 4     In Connor, the court denied discovery into all fax advertisements
 transmitted during the statutory period and referencing at least one of
 the defendant’s various websites, regardless of whether those other fax
 advertisements shared any characteristics with the fax attached to the
 plaintiff’s complaint, because the plaintiff had not “alleged any facts to
 show that Defendant sent any noncompliant faxes other than the one
 Plaintiff attached to its Complaint,” and therefore could not pass the
 threshold reelvancy test. That is different from the case here, where
 Defendants admitted to sending other Fax Verification Requests, and
 other Fax Verification Requests have been produced in related class
 actions.
                                      12
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1088 Filed 03/10/21 Page 13 of 17




 during the past four years”).5

       In West Loop, for example, the defense argued discovery relating to

 faxes similar but not directed to the plaintiff was irrelevant. West Loop,

 at *2. In overruling those objections, the West Loop court noted that:

       A number of courts in TCPA cases have certified classes
       similar in definition and scope to the class Plaintiffs here plan
       to ask the court to certify, that is, a class that includes people
       who did not receive the exact same fax that the named
       plaintiffs received but received faxes of a similar nature
       during a four year statute of limitations look-back period.

 Id., at *3 citing Alpha Tech Pet, Inc. v. Lagasse, 205 F. Supp. 3d 970,

 2016 U.S. Dist. LEXIS 120452, 2016 WL 4678316 (N.D. Ill. Sept. 7,

 2016); Saf-T-Gard International, Inc. v. Vanguard Energy Services, LLC,

 2012 U.S. Dist. LEXIS 174222, 2012 WL 6106714 (N.D. Ill. Dec. 6,

 2012); Bridgeview Health Care Center, Ltd. v. Clark, 2011 U.S. Dist.

 LEXIS 113609, 2011 WL 4628744 (N.D. Ill. Sept. 30, 2011); Hinman v. M

 and M Rental Center, Inc., 545 F. Supp.2d 802 (N.D. Ill. 2008).



 5     See also Physicians Healthsource, Inc. v Masimo Corp., No. SACV
 14-00001 JVS (ADSx), 2019 U.S. Dist. LEXIS 78024 (C.D. Cal. Feb. 27,
 2019) (plaintiff entitled to discovery of faxes it did not itself receive);
 Beets v. Molina Healthcare, Inc., No. 16-5642-CAS (KSx), 2019 U.S. Dist.
 LEXIS 131104 (C. D. Cal. April 9, 2019)(in robocall case, granting
 discovery as to “any calling campaigns using any kind of dialer and/or
 prerecorded or artificial voice”).
                                      13
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1089 Filed 03/10/21 Page 14 of 17




        The court found that defendant admitted to sending out other,

 similar faxes, and the plaintiff was able to identify at least one recipient

 of those other, similar faxes. Id. at *3. “Therefore, Plaintiffs’ discovery

 requests in [West Loop] [were] grounded in something more than mere

 speculation and suspicion.” Id., at *5. Because “the information [that the

 plaintiff] seeks is relevant to a decision concerning the scope and

 definition of any class that might be certified in this case,” the court

 overruled the defendant’s relevancy and overbreadth objections, while

 specifically noting:

        This does not mean that Plaintiff necessarily will be able to
        satisfy their burden of showing that a class that includes
        people who received faxes similar to those sent to the named
        Plaintiffs is appropriate. It only means that Plaintiffs are
        entitled to discovery that will help them make that argument.

 Id.6

        Here, like West Loop, Plaintiff’s discovery requests “are grounded

 in something more than mere speculation and suspicion,” West Loop, at


 6      Accord Brodsky v. HumanaDental Ins. Co., No. 1:10-cv-03233, 2016
 U.S. Dist. LEXIS 134235 (N.D. Ill. Sept. 29, 2016) (permitting discovery
 into other faxes but ultimately declining to certify a class including those
 other faxes because, after a full review of the facts, the courts determined
 those other faxes were not sufficiently similar to the ones received by the
 plaintiff); Uesco Indus. v. Poolman of Wis., Inc., 2013 Ill. App. (1st)
 112566 (2013) (same).
                                      14
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1090 Filed 03/10/21 Page 15 of 17




 *4-5. It is undisputed that Defendants have sent the same fax on many

 occasions to many other recipients in broadcasts separate from the

 September 2016 broadcast in which Plaintiff was included. A side by side

 comparison of the fax sent to Plaintiff with the faxes sent to the Mussat

 plaintiffs shows that they are virtually identical. Compare Exs. A, B and

 C. The faxes contain an identical LexisNexis logo, an identical subject

 line, an identical text paragraph, identical “Yes” and “No” verification

 boxes and confirmation. The only difference between the faxes is that a

 merge program inserts the recipient’s contact information and ID

 number into the fax. Thus, “the information [that Plaintiff] seeks is

 relevant to a decision concerning the scope and definition of any class

 that might be certified in this case,” id., and should therefore be produced.

                               IV. Conclusion

       Plaintiff requests that the Court grant the present motion, compel

 ITG to produce all documents and information responsive to Plaintiff’s

 written discovery requests relating to all similar faxes as discussed

 herein, and grant any further relief that the Court deems just and proper.




                                      15
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1091 Filed 03/10/21 Page 16 of 17




  Dated: March 10, 2021            Respectfully submitted,

                                   By: /s/ Jonathan B. Piper
                                        One of Plaintiff’s Attorneys

                                   Phillip A. Bock (pro hac vice)
                                   Jonathan B. Piper (pro hac vice)
                                   Bock Hatch & Oppenheim, LLC
                                   134 N. La Salle St., Ste. 1000
                                   Chicago, IL 60602
                                   (312) 658-5500
                                   (312) 658-5555 (fax)
                                   service@classlawyers.com




                                      16
Case 2:16-cv-13777-DPH-RSW ECF No. 69, PageID.1092 Filed 03/10/21 Page 17 of 17




                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 10, 2021, a true and correct
 copy of the foregoing was served via the court’s ECF system on all counsel
 of record.

                                           By: /s/ Jonathan B. Piper
                                           One of Plaintiff’s Attorneys




                                      17
